Appellant was assessed a penalty of $50.00 fine and thirty days in jail on a charge of aggravated assault.
We observe that appellant's appeal bond recites that he came into open court with his sureties and they "acknowledged themselves severally indebted to the State of Texas" in the sum specified. It is further noted that this is dated several days after the adjournment of court. The bond is approved by both the sheriff *Page 581 
and the county judge, as required by the law. While the ordinary language of a bond is not used, and it might have been construed as a recognizance if actual appearance was made in court as recited, it nevertheless contains the necessary requisite for an appeal bond and will be so construed. As such it was properly filed after the expiration of the term of court, and is sufficient to bring the case to this Court.
We find in the record what purports to be a statement of facts, together with two bills of exception. The statement of facts, however, is included in the transcript and the State's Attorney has invoked the provision of Article 760, Vernon's Ann. C. C. P., by reason of which we are not in position to consider the statement of facts. Without such consideration we are unable to appraise the bills of exception and nothing is before us for our consideration.
The judgment of the trial court is affirmed.
                    ON MOTION FOR REHEARING.